UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6898



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATTAMUS JAMES JONES, III, a/k/a Pacman, a/k/a
Pattimus, a/k/a Buddy Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-187-R, CA-97-341-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pattamus James Jones, III, Appellant Pro Se. Julie C. Dudley, As-
sistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pattamus James Jones, III, seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998). We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

deny Jones’ motions to supplement the record with documents not

presented to the district court, deny his motion for a certificate

of appealability, and dismiss the appeal on the reasoning of the

district court. United States v. Jones, Nos. CR-93-187-R; CA-97-

341-R (W.D. Va. May 20, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2